Citation Nr: 1642271	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a disability rating for a neck scar in excess of 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board, and, in July 2015, it was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDING OF FACT

The Veteran has manifested one stable but painful scar that does not cause either gross distortion or asymmetry of any features or paired set of features; and manifests only one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a facial scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  Additional treatment records have been associated with the claims file, and an additional VA examination was provided.  Therefore, the RO has substantially complied with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Neck Scar

At issue is whether the Veteran is entitled a disability rating in excess of 10 percent for a neck scar.  The weight of the evidence indicates that the Veteran has manifested one stable, albeit painful, scar that does not cause either gross distortion or asymmetry of any features or paired set of features; and only manifests one characteristic of disfigurement.  Therefore the Veteran is not entitled to a disability rating in excess of 10 percent.

The Veteran first filed for service connection for a neck scar in August 1994, and, in February 1995, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  The Veteran's disability rating was increased to 10 percent in December 2000.  In December 2009, the Veteran filed for an increased disability rating.  The RO denied the Veteran's claim for an increased rating in March 2010, and he appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating for his neck scar are evaluated pursuant to Diagnostic Codes 7800 (scars of the head face or neck) and 7804 (unstable or painful scars).  38 C.F.R. § 4.118.  
A higher rating under Diagnostic Code 7804 is not raised by the record.  In order to qualify for a disability rating in excess of 10 percent under Diagnostic Code 7804, the Veteran must manifest more than two painful or unstable scars.  The Veteran was provided with VA examinations in February 2010 and October 2015.  Both examinations indicated that the Veteran has one painful scar and no unstable scars.  Furthermore, the Veteran does not claim to have more than two painful or unstable scars.  Therefore, Diagnostic Code 7804 does not provide an adequate basis for a disability rating in excess of 10 percent.

Under Diagnostic Code 7800 a disability rating of 10 percent is assigned when there is one characteristic of disfigurement, and a disability rating of 30 percent is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes including eyelids, ears or auricles, cheeks, and lips) or two or three characteristics of disfigurement.  A disability rating of 50 percent is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears or auricles, cheeks, and lips) or with four or five characteristics of disfigurement, and a disability rating of 80 percent is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, eyelids, ears, auricles, cheeks, and lips) or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 7800.

Visible and palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features is not raised by the record either.  VA examinations in February 2010 and October 2015 both indicated that the Veteran did not have either gross distortion or asymmetry of two features or paired sets of features.  Furthermore, the Veteran has claimed he has a scar impacting two features or paired sets of features.  Rather the Veteran has only claimed a scar on his neck which is not a feature of a paired set of features (in other words not his nose, chin, forehead, eyes, eyelids, ears, auricles, cheeks, or lips).  Therefore, the Board will only consider whether the Veteran is entitled to an increased disability rating on the basis of total characteristics of disfigurement.
The eight characteristics of disfigurement are: a scar 5 or more inches (13 cm in length); a scar at least one-quarter inch (.6 cm) wide at the widest part; the surface contour of a scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-pigmented or hyper-pigmented in an area exceeding six square inches (39 cm2); abnormal skin texture in an area exceeding six square inches (39 cm2); underlying soft tissue missing in an area exceeding six square inches (39 cm2); and skin indurated and inflexible in an area exceeding six square inches (39 cm2).  38 C.F.R. § 4.118, Diagnostic 7800, Note (1).

The Veteran's treatment records throughout the period on appeal are silent for information pertinent to the whether the Veteran's scar is characteristic of disfigurement.

The Veteran underwent a VA examination in February 2010.  The Veteran reported the following symptoms: pain, sensitivity to touch, and irritation and swelling with some shirts and materials.  The Veteran denied experiencing skin breakdown or any functional impairment due to his scar.  The examiner did not observe any burn scars.  The examiner observed one painful linear scar approximately 7 cm by one half a cm.  The examiner determined that there was no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement.  The examiner noted that the Veteran's scar was superficial without underlying tissue damage and that it did not adhere to underlying tissue.  The examiner did indicate that the Veteran's scar was elevated on palpitation and had an irregular texture.  The examiner, taking into consideration a color photograph, did not find that there was hyperpigmentation or hypo-pigmenation.  The examiner indicated that the scar does not limit the Veteran' function, and there is no limitation of function due to his scar.  Additionally, the scar was not indurate or inflexible.  The examiner did note that the scar could impact the Veteran's occupation or activities in that he would have to avoid wearing clothing that comes into contact with the scar.  Finally, the examiner noted that there is no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

In his July 2011 VA Form 9, the Veteran reported that he experiences pain and swelling which he described as an electrical shock.
The Veteran testified at a Board hearing in February 2015 that his neck scar was painful, tender, of irregular texture, and unstable.  The Veteran also indicated that his scar made wearing a suit and tie painful, and that his scar gets irritated and flares up from time to time; especially when it is hot.  When asked whether the Veteran's scar adhered to underlying tissue, the Veteran was nonresponsive, but he did indicate that tissue was lost or removed during a surgery.  The Veteran's representative indicated that the Veteran's scar was three inches long and two cm wide.  See Transcript.

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran had one painful scar on the right lateral inferior neck area.  Specifically, it was an 11 cm by one tenth cm, flat, linear, scar with normal pigmentation.  The examiner noted that there was no adherence to underlying tissue or missing underlying soft tissue.  The examiner determined that the Veteran did not have any painful or unstable scars, and that there was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  The examiner opined that the Veteran's scars did not result in limitation of function or impact his ability to work.

The weight of the evidence indicates that length of the Veteran's scar is not characteristic of disfigurement.  The longest length that the Veteran's scar has ever been measured as is 11cm in October 2015.  Even giving the Veteran of the doubt, this is not long enough to be considered a characteristic of disfigurement.  

The weight of the evidence indicates that the width of the Veteran's scar is not characteristic of disfigurement.  The widest that the Veteran, or at least the Veteran's representative, has ever claimed that his scar to be is two cm wide.  See Transcript, p. 12.  Nevertheless, the Board cannot afford this claim much weight, because, in February 2010, a VA examiner reported that the scar was one half a cm wide; and, in October 2015, a VA examiner determined that the scar was only one tenth a cm wide.  The Board affords these reports greater weight and finds that the width of the scar is not characteristic of disfigurement.  

A February 2010, VA examiner found that the Veteran manifested a surface contour of a scar that was elevated on palpitation.  The Board affords this determination great weight.  Therefore, the weight of the evidence indicates that the Veteran meets these criteria for a characteristic of disfigurement.

The weight of the evidence indicates that the scar is not adherent to the underlying tissue.  The Board notes that, during his personal hearing before the Board, the Veteran was unresponsive to a question regarding whether his scar was adherent to underlying tissue.  See Transcript, p. 14.  Nevertheless, VA examiners in, February 2010 and October 2015, both indicated that the Veteran's scar was not adherent to the underlying tissue.  Therefore, the weight of the evidence Veteran does not meet the criteria for this characteristic of disfigurement.

The scar's pigmentation was not characteristic of disfigurement either.  The February 2010 VA examination indicated that there was no hyperpigmentation or hyperpigmentation, and the October 2015 VA examiner indicated that pigmentation was normal.

The Board notes that the record contains credible reports that the Veteran's scar has abnormal texture, but, as the scar is only credibly has an area of 5.5 cm2 (11 cm by .5 cm).  Therefore, the scar's texture is not characteristic of disfigurement.  

At his Board, the Veteran suggested that he believed he was missing some underlying soft tissue.  See Transcript, p. 14.  However, VA examiners in February 2010 and October 2015, both concluded after a physical examination of the scar that the Veteran was not missing any underlying tissue.  The Board affords greater weight to the examiner's statements as they were based on objective analysis and medical experience as to what constitutes missing underlying tissue.  Therefore, underlying soft tissue loss is not shown.  Moreover, to be a character of disfigurement, the missing tissue must be in an area exceeding six square inches, which is an area well larger than the Veteran's scar area.  

The weight of the evidence indicates that the Veteran's scar did not manifest in an area of indurated or inflexible scar tissue 39 cm2 wide.  First a February 2010 VA examiner indicated that the Veteran's scar was not indurate or inflexible.  Furthermore, credible measurements indicate that the Veteran's scar has an area no larger than 5.5 cm2 (11 cm by .5 cm) anyway.  Accordingly the weight of the evidence indicates that the Veteran does not meet this criteria for a characteristic of disfigurement.

The Veteran is not entitled to a disability rating in excess of 10 percent.  In order to be entitled to a disability rating in excess of 10 percent the Veteran's scar must manifest more than one characteristic of disfigurement.  The Board has determined that the Veteran's scar only meets the criteria for one characteristic of disfigurement.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating in excess of 10 percent for a neck scar is denied.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald,  27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, and accordingly extraschedular consideration is not raised by the record.  

TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that, in February 2010, a VA examiner opined that the Veteran's inability to wear certain clothing due to his scar could impact his ability to work.  The Veteran has not, however, alleged that he is unemployable solely on account of his neck scar.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected disability.

ORDER

A disability rating in excess of 10 percent for a neck scar is denied.


REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus.  Specifically, the Veteran claims that he was exposed to herbicide during his service onboard a warship located in the waters off the Republic of Vietnam.  In a June 2016 statement, the Veteran requested that VA obtain the deck logs of the USS SCHENECTADY which would indicate that the ship was anchored in a Vietnamese harbor.  In a subsequent statement that same month, the Veteran clarified that he was onboard the USS CACAPON.  The Veteran submitted historical literature verifying that he served onboard the last voyage of the USS CACAPON 1972 to 1973, and that the last voyage took place in the Pacific theatre.  The Veteran's military personnel records also indicate that the Veteran served onboard the USS CACAPON, and that he was entitled to hostile fire pay from January 1973 to March 1973.  The Board finds that this is sufficient to trigger VA's duty to assist, and that the matter should be remanded in order to obtain the deck logs from the USS CACAPON from January 1, 1973 until March 31, 1973.

Additionally, this matter was previously remanded by the Board in order to provide the Veteran with an additional VA examination.  See July 2015 Board Decision.  In October 2015, VA provided the Veteran with an additional examination, and the examiner opined that the Veteran's diabetes was less likely than not related to a period of service.  However, from a review of the examination report, it is unclear whether the examiner considered the Veteran's credible testimony before the Board at his February 2015 hearing, regarding symptomatology he experienced during service which he believes may have been indicative of the onset of his diabetes mellitus, which was first diagnosed approximately two years after service, per the Veteran's testimony.

At the hearing, the Veteran stated that around 1993 or 1994 he started feeling bad, but did not know what was wrong.  He reported seeking medical treatment with complaints of  constant thirst, and then as soon as he would drink even as much as a little bit of water, he would have to go to the bathroom.  He asserted that he could not drink anything without having to be close to the bathroom, which he indicated was what led to the later discovery of diabetes mellitus.  However, the examiner merely stated that it was less likely than not that the Veteran's diabetes mellitus began within a year of his service, because service treatment records were silent for symptoms.  Such a statement does not appear to take the Veteran's testimony into consideration.

Additionally, the examiner wrote in the examination report that the date of the Veteran's diagnosis of diabetes mellitus was 1993, which would have placed it in service.  This, would appear to be inconsistent with the examiner's conclusion that it was less likely than not that the Veteran's diabetes mellitus began within a year of his service.  As such, on remand, the examiner will have an opportunity to clarify his conclusion. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the deck logs of the USS CACAPON (AO-52) from January 1, 1973 to March 31, 1973 and associate them with the claims file.  If the records are unavailable for any reason, the AOJ should identify the steps taken to obtain them and explain why further attempts to obtain them would be futile.

2.  Return the Veteran's claims file to the examiner who conducted the October 2015 VA examination, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus began within a year of his separation from military service (in September 1993).  Why or why not?  In so doing, the examiner should consider the Veteran's testimony before the Board in February 2015 as to symptoms he recalled experiencing while in service.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


